Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2020 has been entered.
Claims 85, 108, 119-121 and 123 are pending in the application. Claims 85, 108, 119 and 123 have been amended. Claims 85, 108, 119-121 and 123 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed July 16, 2020 (5 pages) and July 16, 2020 (9 pages).
Status of the Claims
The rejection of claims 85, 108, 119-121 and 123 under 35 U.S.C. 103 as obvious over Abrey et al. (WO 2014/080199) is maintained.   
The following rejections are reiterated. They constitute the complete set of rejections presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 85, 108, 119-121 and 123 are rejected under 35 U.S.C. 103 as obvious over Abrey et al. (WO 2014/080199). Abrey et al. cited by Applicant on the IDS dated 11/21/2017 with 513 references.
Applicant’s Invention
Applicant claims a method of killing a pest, said method comprising administering a formulation comprising a composition in an admixture with water, wherein the composition comprises a microparticle component and an effective amount of a highly 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Abrey et al. teach a composition comprising a microparticle component; optionally an encapsulated active agent; and a preservative amount of one or more terpenes. Preferably the composition of includes an active agent encapsulated in the microparticle component (page 2, lines 18-22). Abrey et al. teach the conventionally understood effective amount of a terpene, shall incorporate the use of a terpene as a therapeutically active agent, a pesticide, e.g. insecticide, fungicide, acaricide, etc. (page 3, lines 4-6). Abrey et al. teach particularly suitable terpenes include those selected from the group consisting of citral, pinene, nerol, b-ionone, geraniol, carvacrol, eugenol, carvone (for example L-carvone)…linalool and mixtures thereof (page 4, lines 22-23-page 5, lines 1-4). Abrey et al. teach the microparticles comprise a variety of particles, including, but not limited to, microcapsules, microspheres, liposomes, yeast cell particles, glucan particles, and the like, and mixtures thereof (page 8, lines 16-18). Abrey et al. teach extracted yeast cell wall particles may comprise hollow glucan particles or hollow cell wall particles. The term "hollow glucan particle" includes any hollow particle comprising glucan as a structural component (page 10, lines 12-14). Abrey et al. teach the lipid content of the microparticles, e.g. the hollow glucan particle or hollow cell wall particle is >1% w/w (page 19, lines 8-13). Abrey et al. teach when the active agent is a fungicide, suitable fungicidal agents include benzimidazoles, such as carbendazim (MBC), benomyl, fuberidazole and thiabendazole and salts thereof;  and nitriles, such as chlorothalonil (page 32, lines 10-23-page 33, lines 1-5). The microparticle preparations contain one biologically active compound or combinations of two or more of such compounds (page 34, lines 4-5). Abrey et al. teach the microparticle preparations contain the biologically active compounds in admixture with one or more agriculturally acceptable auxiliaries, such as carriers, extenders, stabilizers, surface-active agents and colorants (page 34, lines 7-10). Abrey et al. teach a microparticle delivery system comprising a microparticle, an encapsulated active agent and a preservative amount of a terpene component. The microparticle comprise yeast cell particles or glucan particles, preferably hollow yeast cell particles or hollow glucan particles (page 32, lines 12-16). Abrey et al. teach when a solvent system is required, the solvent system comprises water (page 34, lines 18-19). Abrey et al. teach the terpene component and/or the biologically active agent component of the composition is associated with a surfactant (page 36, lines 21-22). Abrey et al. teach the composition comprises from about 0.1 to about 10@ w/w surfactant (page 37, lines 22-23). Abrey et al. teach the encapsulated active agent component of the composition, i.e. the microparticle/biologically active agent component of the composition, comprises 1 to 99% w/w active agent and 1 to 99% w/w microparticle, e.g. hollow glucan particles or hollow cell wall particles (page 37, lines 12-23). Abrey et al. teach liquid compositions are prepared by dispensing the composition in water, to form a solution or suspension (page 39, lines 19-20). Abrey et al. teach a method of delivering an active agent to a recipient, comprising the steps of: providing a microparticle component including a preservative amount of one or more terpenes; (ii) contacting the microparticle with the active agent wherein the active agent becomes, at least partially, encapsulated within the microparticle; (iii) contacting the recipient with the active agent encapsulating microparticle component (page 40, lines 9-16). Abrey et al. teach where the active agent is a pesticide, e.g. an insecticide, the invention provides a method of killing a pest, e.g. an arthropod, said method comprising administering an affective amount of an active agent in the form of a composition comprising an active agent encapsulated in a microparticle component; said microparticle component comprising a preservative amount of one or more terpenes (page 41, lines 16-20). Abrey et al. teach the composition also contains a dispersal agent which promotes dispersal of the composition when placed into a liquid, e.g. water (page 44, lines 20-21). Abrey et al. teach a method of making a microparticle delivery system comprising the steps of: providing a microparticle, such as an extracted yeast cell wall comprising beta-glucan, the yeast cell wall defining an internal space; contacting the microparticle with a preservative amount of a terpene component wherein the terpene component becomes associated with microparticle; and contacting the microparticle with an active agent wherein the active agent becomes associated with microparticle (page 46, lines 11-18). Abrey et al. teach in preparing the composition, to form true solutions of terpenes in water, the hollow glucan particle or cell wall particle, is provided as a suspension in water (page 49, lines 6-10). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Abrey et al. do not specifically disclose the loading of the highly potent active agent in the microparticle component is from 70% w/w to 200% w/w or any examples wherein the claimed organic agrochemical fungicide claimed in claims 108 and 123, are used in a method of killing a pest. 

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Abrey et al. and use a loading of the highly potent agent in the microparticle component of from 70% w/w to 200% w/w. Abrey et al. teach a microparticle delivery system comprising a microparticle, an encapsulated active agent and a preservative amount of a terpene component. The microparticle comprise yeast cell particles or glucan particles, preferably hollow yeast cell particles or hollow glucan particles. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to adjust the loading amount of the highly potent active agent in the microparticle as a matter of experimentation and optimization.  Abrey et al. teach the encapsulated active agent component of the composition, i.e. the microparticle/biologically active agent component of the composition, comprises 1 to 99% w/w active agent and 1 to 99% w/w microparticle, e.g. hollow glucan particles or hollow cell wall particles. These fall within the ranges of the amount of highly potent active agent claimed in claims 85, 119, and 120-121, 70% w/w-200% w/w (claims 85 and 119); 70% w/w-100% w/w (claim 120) and 10% w/w to 90% w/w (claim 121). One of ordinary skill in the art would have been motivated to adjust the amount of biologically active agent loaded into the microparticle to obtain the desired pesticidal control, since Abrey et al. teach that the loading is up to 99% w/w. As such, one of ordinary skill in the art would have been motivated to make this modification with a reasonable expectation of success.  The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Abrey et al. and use the claimed fungicides in the compositions used in a method of killing a pest comprising administering an effective amount of an active agent in the form of a composition comprising an active agent encapsulated in a microparticle component; said microparticle component comprising a preservative amount of one or more terpenes. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use any of the fungicides taught by Abrey et al. in a method of killing a pest, as claimed, in hollow glucan particles because Abrey et al. teach the pesticide is defined as a fungicide and the specifically claimed fungicide, chlorothalonil. As such, it would have been obvious to one of ordinary skill in the art based on these teachings to formulate hollow glucan particles comprising chlorothalonil fungicides.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed May 18, 2020 have been fully considered but they are not persuasive. Applicant argues that there is no finite number of identified, predictable potential solutions and no reasonable expectation of success. Applicant argues that there is no specific disclosure of a composition that comprises a pesticide as an active agent. In response to Applicant’s argument, Abrey et al. specifically teach an active agent encapsulated in the microparticle component. Abrey et al. also teach that the use of a terpene as a therapeutically active agent, a pesticide, e.g. insecticide, fungicide or acaricide. While Abrey et al. do not provide examples of the use of the chemical pesticides claimed, the claims recite the compositions comprise 100% w/w of terpenes, which are pesticides, loaded in the hollow granules. See claim 8. Abrey et al. specifically teach when the active agent is a fungicide, suitable fungicidal agents include benzimidazoles, such as carbendazim (MBC), benomyl, fuberidazole and thiabendazole and salts thereof;  and nitriles, such as chlorothalonil. As such, even though nitriles, specifically chlorothalonil, is listed among a number of fungal compounds that can be used in the particles, one of ordinary skill in the art would envisage the use of a nitrile, specifically chlorothalonil, in a hollow fungal cell particle or hollow glucan particle, with a reasonable expectation of success. 
Applicant further argues unexpected results from the Ostroff Declaration. In response to Applicant’s argument, the examiner maintains, the data is not commensurate in scope with the claimed invention and it is not compared to the closest prior art. Applicant claims a method of killing a pest, said method comprising administering a formulation comprising a composition in an admixture with water, wherein the composition comprises a microparticle component and an effective amount of a highly potent active agent encapsulated in the microparticle, wherein the microparticle component comprising hollow fungal cell particles or hollow glucan particles, and wherein the highly potent active agent is a pesticide selected from the group consisting of chloronitriles, triazoles and combination thereof, and wherein the active agent is present from 70% w/w to 200% w/w of the microparticle component. Applicant claims a formulation comprising a composition in an admixture with water, the composition comprising a microparticle component and a highly potent active agent encapsulated in the microparticle, the microparticle component comprising hollow fungal cell particles or hollow glucan particles, and wherein the highly potent active agent is a pesticide selected from the group consisting of chloronitriles, triazoles and combinations thereof, and wherein the active agent in the microparticle is 70% w/w to 200% w/w. The data indicates in the preparation of the yeast-encapsulated chlorothalonil (YP-CTL) the final concentration of the CTL in the yeast particles is 75%. The data indicates in the preparation of the yeast-encapsulated prothioconazole (YP-PRO) the final concentration of PRO is 100%. There is no data showing results for particles containing over 100% w/w of an active agent. It cannot be determined if a particle can be loaded with more than 100% w/w of an active agent, as claimed. It cannot be determined if a loading over 100% w/w, such as 150% to 200% w/w, of an active agent will have the same results obtained with 75% and 100% w/w of an active agent. While Applicant is not required to test all concentrations, Applicant is required to demonstrate a trend in the exemplified data which would allow the skilled artisan to reasonably extend the probative value thereof. Applicant has not proven to provide a trend in the exemplified data wherein the probative value can be extended. Evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter.  Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
Applicant argues that as shown in Tables 1 and 2, the efficacy or the bioavailability of the active agents were not lost when the active agents were encapsulated at high concentrations in the hollow yeast particles. Applicant argues that the efficacy of YP-PRO increased when compared to free PRO. The data does indicate in Table 1 the YP-CTL formulations maintain the same efficacy as the Free CTL formulation. The data also indicates in Table 2 that the YP-PRO formulations provide better efficacy than the Free PRO formulations. There is also a difference between the efficacies of different yeast particle formulations. Applicant argues that Abrey fails to disclose any specific compositions with encapsulated active agents at high loading efficiency other than the generic reference to the “composition comprising 1-99% w/w active agent and 1 to 99% w/w microparticle and therefore, comparison should be to non-encapsulated active agents. In response to Applicant’s argument, the examiner maintains that the formulations have not been compared to the closest prior art. Abrey et al. teach a composition comprising a microparticle component, an active agent encapsulated in the microparticle component; and a preservative amount of one or more terpenes. The Abrey et al. also teach the microparticles comprise a variety of particles, including, extracted yeast cell wall particles that comprise hollow glucan particles or hollow cell wall particles. Abrey et al. also teach in the claims the compositions comprise 100% w/w of terpenes, which are pesticides, loaded in the hollow granules. Abrey et al. clearly teach that the pesticides are loaded into the hollow granules in high capacity, 100%.  The examiner maintains that in order to show the unexpectedness of the particles, there needs to be a comparison to Abrey et al.
The claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
                                                                                                                                                                                                       
/JOHN PAK/Primary Examiner, Art Unit 1699